[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________
                                                                           FILED
                                 No. 06-12863                      .U .S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                             Non-Argument Calendar
                                                                      DECEMBER 21, 2006
                           ________________________
                                                                       THOMAS K. KAHN
                                                                           CLERK
                        D. C. Docket No. 03-21072-CV-AJ


DONALD R. SPARADO,
as Limited Guardian for Jerry Frank Townsend,

                                                     Plaintiff-Appellee,
      versus

JAMES E. BOONE, individually,
BRUCE CHARLES ROBERSON, individually,
as former police officer for the City of Miami,

                                                     Defendants-Appellants.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________
                               (December 21, 2006)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      James E. Boone and Bruce Roberson, former police officers for the City of

Miami, Florida, appeal the district court’s denial of their motion to dismiss based
on qualified immunity. They contend that the district court erred because the 42

U.S.C. § 1983 malicious prosecution and Fifth Amendment claims filed by Jerry

Frank Townsend were not clearly established law in 1979 when Townsend alleges

that he was coerced into confessing, or in 1982 when he entered a guilty plea for

murder, resulting in his incarceration.1 They also claim that Townsend’s complaint

is barred by the statute of limitations.

       We have considered the briefs and relevant parts of the record, and conclude

that the district court properly determined that Townsend’s complaint sufficiently

pled a malicious prosecution claim. Additionally, we find that Townsend’s claims,

as stated in his second amended complaint, are not barred by Chavez v. Martinez,

538 U.S. 760, 123 S. Ct. 1994, 155 L. Ed. 2d 984 (2003). We note that the district

court acknowledged that Boone and Roberson are free to move for summary

judgment on qualified immunity grounds should discovery show that the use of

Townsend’s confessions did not violate the Chavez requirements. We also find no

merit to the claim that Townsend is barred by the statute of limitations from

maintaining his § 1983 action.

       The order denying the motion to dismiss is therefore

       AFFIRMED.


       1
         Following an investigation in 2001, Townsend was exonerated by DNA evidence, and
his convictions in both Broward and Dade Counties were set aside.

                                             2